internal_revenue_service department of the treasury washington dc number release date index number person to contact telephone number refer reply to cc psi plr-104663-01 date date legend trust settlor spouse a b c d e f g h i j stock plr-104663-01 company policy businesses state state statute state statute state statute state statute petition preliminary order court date date date date date date year a plr-104663-01 b c dear sir we received your letter dated date requesting rulings under sec_2601 of the internal_revenue_code this letter responds to your request settlor established trust a revocable inter_vivos_trust on date settlor amended and restated trust in its entirety on date and further amended trust in part on date the original trustees of trust were settlor spouse a and b_trust became irrevocable at the death of settlor on date spouse died on date the outgoing trustees of trust were c d and e the current income beneficiaries of trust are settlor’s two daughters f and g and the three children of settlor’s deceased son a namely e i and j the current interim trustees of trust are e g and h article i of trust provides in part that initially the ‘trust property’ shall consist of a shares of stock of company a state corporation article ii of trust provides that until the death resignation or incapacity to serve of settlor as a trustee there shall be four trustees thereafter there shall be three trustees but trust shall not fail for want of a trustee or any number of trustees upon the death resignation incapacity or failure to qualify of one or more of the trustees other than settlor from time to time the trustee or trustees then serving as such shall appoint sufficient additional trustees to bring the number up to three and if there is no trustee serving as such the successor trustees shall be selected by the adult beneficiaries then entitled to receive the income if any under sec_2 and of article iii voting in proportion to their interests in that income as the sole exception to the foregoing spouse shall have power by deed or will to designate the person who succeeds her as trustee upon her death resignation or incapacity but if she does not exercise that power then her vacancy shall be filled by the other trustees or adult beneficiaries in the same way the trustees in selecting successor trustees shall select persons who at the time of selection are top executives of company or one of its subsidiaries but their determination as to that capacity shall be final sec_1 of article iii of trust provides that all of the net_income from the trust property earned during the lifetime of settlor shall be paid to settlor from time to time as it is earned all other provisions in this indenture for the payment or distribution of income or principal shall be deemed to refer solely to periods after the death of settlor sec_2 of article iii of trust provides that all of the net_income from the trust property shall be paid to settlor’s wife spouse during her lifetime payments shall be made on the 25th days of january april july and october in each year plr-104663-01 sec_3 of article iii of trust provides that all of the net_income from the trust property after the death of settlor’s wife spouse shall be paid to settlor’s descendants living from time to time as such income is earned in equal shares per stirpes and not per capita payments shall be made on the 25th day of january april july and october in each year sec_4 of article iii of trust provides that twenty-one years after the death of the survivor of a class composed of settlor’s wife spouse and all of settlor’s descendants living at the time of the execution of this second amendment to this indenture the trust property shall vest in and be distributed to settlor’s descendants living at that time in equal shares per stirpes and not per capita and trust shall terminate sec_1 of article iv of trust provides that the purpose in putting into this trust stock of company is to maintain the majority voting power of that corporation in experienced and responsible persons who will preserve the established policy and integrity of the businesses controlled by that corporation the trustees are directed not to sell lease exchange pledge or otherwise dispose_of stock of company or any of it in any way the trustees shall have power to participate in reorganizations and recapitalizations of company including without limiting the generality thereof mergers and consolidations but not if as a result the trust property would consist of a smaller proportion of the voting power of company or any corporation into which it was merged or consolidated than its proportion of the voting power of company at the time of the execution of this second amendment to this indenture this limitation shall last for the duration of trust except that if at any time after settlor’s death the trustees then serving unanimously determine that substantially complete loss of the value of the trust property is seriously threatened thereby and obtain the written consent of two-thirds of the adults if any then entitled to income under article iii this limitation shall become void sec_2 of article iv of trust provides that it is expected that the initial trustees will be and future trustees may be directors officers employees or otherwise interested in company and corporations in which it is interested this is to be encouraged no trustee shall be disqualified because of such a relationship or because he or she receives a salary or other emolument from any such corporation any trustee shall be entitled if a director to vote for himself or herself as such an officer_or_employee and the trustees shall be entitled to vote stock constituting part of the trust property in favor of themselves as directors section of article iv of trust provides that in determining what corporate_distributions are income and what corporate_distributions are principal for the purposes of determining income and principal under article iii of this indenture no voting_stock or other security of company or any other corporation into which it was merged or consolidated shall ever be considered to be income but shall always be considered to plr-104663-01 be principal and shall be distributed only pursuant to the provisions of article iii sec_4 in the administration of trust no charges shall be made against principal but charges shall be made only against income even though they are among the charges listed in the statute commonly cited as state statute it being deemed important by settlor in order to accomplish the purpose of trust as set forth in article iv sec_1 of this indenture to protect the principal against any charge of any kind section of article iv of trust provides in part that the trustees shall act on every matter within their power and discretion by the vote of a majority of the persons then serving as trustees in year the outgoing trustees determined that a substantially complete loss of the value of the trust property was seriously threatened and ultimately concluded that in order to preserve the interests of all current and future beneficiaries as originally contemplated by settlor it was in trust’s and all beneficiaries’ interests to sell the company stock all the adult income beneficiaries of trust gave their consent accordingly the trust’s restriction on the sale of the company stock provided in sec_1 of article iv of trust became void and subsequently the company stock was sold for approximately dollar_figureb because the company shares held by trust had a low basis trust now faces capital_gains taxes of approximately dollar_figurec on date the outgoing trustees of trust submitted petition to court on the same day court issued preliminary order granting conditional approval of the proposed changes and ordering that implementation of the changes be deferred pending the receipt of a favorable private_letter_ruling from the internal_revenue_service certain proposed changes that were requested by trust and conditionally approved by court in sec_3 and b through d of preliminary order are the subject of this ruling_request they are as follows the trustees are hereby instructed that the restriction on the application of the provisions of state statute set forth in article iv section of trust expired contemporaneously with the sale of the company shares all charges for periods beginning with the sale shall be charged against either income or principal in the manner set forth in state statute the trustees are hereby instructed that the following safe_harbor investment standard in lieu of the investment direction set forth in article iv sec_1 shall govern the actions of the successor trustees and their successors in making future investment decisions the trustees shall perform the duties required of them by state statute but the trustees shall be relieved from liability for alleged breaches of plr-104663-01 duties to beneficiaries under state statute if at least fifty percent of the trust’s assets regularly remain invested in a diversified portfolio of publicly traded assets held for long term capital appreciation with any reallocations made not less often than quarterly the trustees are hereby authorized to partition trust into three trusts each to be administered pursuant to the provisions of the trust_indenture subject_to the following modifications a b c d e effective upon the entry of court’s final order approving the partition described herein the trustees are authorized to divide the remaining trust corpus net of a reasonable reserve in an amount sufficient to satisfy any remaining liabilities of the predecessor trust into three equal shares each of which having assets with equal value and having in the aggregate equal income_tax basis each share shall be designated as being held for the benefit of a family line headed by a child of settlor the trustees as named in this order shall hold each share as a separate trust for purposes of article iii of each new trust the descendants of settlor entitled to receive distributions of income and or principal are limited to the members of the respective family line for which the new trust is created a family line for this purpose shall mean a the descendants of a b f and the descendants of f and c g and the descendants of g respectively unless a separate trust is earlier terminated under the circumstances described in e below each separate trust shall terminate as of the vesting and distribution date identified in article iii sec_4 of the trust_indenture the separate trust shall distribute the trust property to the then living descendants of settlor belonging to the applicable family line per stirpes a separate trust shall terminate prior to the final distribution date on the date of death of the last descendant of settlor belonging to the respective family line prior to the final distribution date in such an event the corpus and any undistributed_income in such trust shall be divided equally between the remaining two trusts created under this instrument if both such trusts are still in existence or shall be transferred to the only remaining trust created under this instrument if only one such trust is in existence except to the extent specifically set forth in this subparagraph e no plr-104663-01 descendant belonging to a family line other than the family line for which the separate trust is held shall have any claim to income or principal from any other separate trust each separate trust at all times shall have a trustee as provided in paragraph of this order following the partition hereunder and the winding up of the affairs of the predecessor trust unless each of the adult income potential income and remainder beneficiaries and the guardian ad litem appointed to represent the minor and unborn beneficiaries of trust has previously released the trustees the trustees shall have thirty days to prepare a final accounting for the predecessor trust and provide the accounting to each of the persons heretofore described in this sentence the final accounting will be deemed approved and the trustees discharged from any liability to the beneficiaries if no objections thereto are filed by any interested_party during the thirty days thereafter the determination of this court relating to charges to principal and future investment standard as set forth in paragraph sec_3 and of this order shall be deemed incorporated into each of the three successor trusts f g h i state law shall at all times continue to govern each separate trust the trustees are hereby authorized to take the following actions regarding successor trustees b c after the partition of trust into three separate trusts one trust for each family line each separate trust at all times shall have one individual co-trustee and one corporate co-trustee pursuant to the conditional appointment letters the initial individual co-trustee of each trust shall be as follows i the initial individual co-trustee of the trust for the benefit of the a family line shall be e ii the initial individual co-trustee of the trust for the benefit of the f family line shall be h and iii the initial individual co-trustee of the trust for the benefit of the g family line shall be g the individual co-trustee serving from time to time shall appoint a corporate co-trustee and shall be entitled to remove and replace any corporate co-trustee serving from time to time without cause but upon reasonable notice provided however that any corporate co-trustee shall be a bank or other entity authorized to administer plr-104663-01 trusts holding trust assets at the time of its appointment with a fair_market_value of at least one hundred times as large as the fair_market_value of the principal of the separate trust a corporate co- trustee appointed in accordance herewith i will not be liable for any acts or omissions of predecessor trustees and will not be liable for failing to institute any_action against any predecessor trustee ii shall be bound as a condition of acceptance of that position that it will submit to the jurisdiction and venue of the courts based on the residence of the individual co-trustee iii shall indemnify the individual co-trustee against liability for investments or other actions taken by the corporate co-trustee without the expressed knowledge and consent of the individual co-trustee and iv in addition to the reports mandated by article iv sec_3 shall provide an annual_statement of the trust’s activity to each current and potential adult beneficiary this paragraph c shall not be construed to limit the rights of beneficiaries to pursue an accounting against any predecessor trustee d in the event of the death resignation or incapacity of any initial individual co-trustee a successor individual trustee shall be selected as follows i except as provided in subparagraph d ii below a majority in interest of the adult current income beneficiaries belonging to a family line including for this purpose any adult income beneficiaries who become current income beneficiaries as a result of the death of a beneficiary who is also serving as trustee will select a successor individual trustee to replace the deceased incapacitated or resigned individual trustee representing that family line in the event no person can attain the requisite majority vote within ninety days after the creation of a vacancy the successor individual trustee shall be named in accordance with an instrument appointing successor individual trustee lodged with the trust records by the deceased incapacitated or resigning trustee in the event neither of the aforementioned methods results in the appointment of a successor individual trustee the successor individual trustee shall be the oldest non-incapacitated adult income_beneficiary among the descendants of settlor belonging to the affected family line if there are no non-incapacitated adult current income beneficiaries among the descendants of settlor belonging to the affected family line then the corporate co-trustee then serving at the time of the death resignation or incapacity of plr-104663-01 the predecessor individual trustee shall serve as the sole trustee until an eligible_individual successor trustee can be appointed pursuant to this paragraph d i ii a b in the event of death incapacity or resignation of g as a trustee her immediate successor shall be named in accordance with the most recent instrument appointing successor individual trustee lodged with the trust records prior to the time of her death incapacity or resignation the instrument appointing successor individual trustee may either name her immediate successor or provide a procedure for selecting her immediate successor in either case from among her own children in the event no such instrument is found among the trust records the provisions of paragraph d i shall apply in the event of the death incapacity or resignation of h as an individual trustee during the lifetime of f his immediate successor shall be appointed by f if she is then not incapacitated or if f is then incapacitated his immediate successor shall be named in accordance with the most recent instrument appointing successor individual trustee executed by f and lodged with the trust records prior to the time of his death incapacity or resignation the instrument appointing successor individual trustee may either name the immediate successor to h or provide a procedure for selecting his immediate successor in either case from among the children of f in the event no such instrument is found among the trust records or in the event that the death incapacity or resignation of h occurs after the death of f the provisions of paragraph d i shall apply iii any successor individual trustee determined hereunder pursuant to paragraph d i or ii shall be required to be an individual belonging to the same family line as the deceased incapacitated or resigning trustee a family line for this purpose shall mean a the descendants of a b f and the descendants of f and c g and the descendants of g respectively iv incapacity in the case of an individual trustee shall mean plr-104663-01 failure to have the capacity described in state statute you represent that there have been no actual or constructive additions to trust after date you have requested the following rulings trust is exempt from the generation-skipping_transfer gst tax imposed by sec_2601 the implementation of court’s final order by the current interim trustees of trust will not subject trust or any of the three resulting separate trusts or any distributions from trust or from any of the three resulting separate trusts to the gst tax following the proposed division of trust into three equal trusts the three resulting separate trusts will be exempt from the gst tax as trusts that became irrevocable on or before date and all distributions from any of the resulting separate trusts will be exempt from the gst tax law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that for purposes of the gst tax the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of the gst tax the term taxable plr-104663-01 distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that for purposes of the gst tax the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of the gst tax the term skip_person means - a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust - a if all interests in such trust are held by skip persons or b if - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the gst tax regulations provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if - the judicial action involves a bona_fide issue and plr-104663-01 the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust example of sec_26_2601-1 assuming there have been no additions to any trust after date provides that in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical plr-104663-01 except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter of the internal_revenue_code based on the information submitted and representations made we conclude that the proposed changes conditionally approved by court in sec_3 and b through d of preliminary order neither shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the implementation of the proposed changes nor extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original terms of trust particularly the proposed changes regarding the division of trust are substantively analogous to the facts presented in example of sec_26_2601-1 thus we conclude as follows trust is exempt from the generation-skipping_transfer gst tax imposed by sec_2601 the implementation of court’s final order by the current interim trustees of trust will not subject trust or any of the three resulting separate trusts or any distributions from trust or from any of the three resulting separate trusts to the gst tax following the proposed division of trust into three equal trusts the three resulting separate trusts will be exempt from the gst tax as trusts that became irrevocable on or before date and all distributions from any of the resulting separate trusts will be exempt from the gst tax this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-104663-01 enclosure copy for sec_6110 purposes sincerely lorraine e gardner assistant to branch chief branch office of the associate chief_counsel passthroughs and special industries
